Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 10 and 17 are objected to because of the following informalities:  
Claims 3, 10 and 17 recites the limitation "an measure” and “an minimum ". Examiner suggests replacing the phrase with "a measure” and “a minimum ".  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moustafa et al (US 20220126864).
Regarding claim 1, Moustafa et al discloses a method comprising: 
obtaining sensor data characterizing an environment, wherein the sensor data has been captured by one or more sensors on-board a vehicle in the environment (paragraph 184, lines 4-9); 
processing, for each of one or more surrounding agents in the environment (paragraph 832, lines 15-20);
a network input generated from the sensor data using a neural network to generate an agent discomfort prediction that characterizes a level of discomfort of the agent (paragraph 234, lines 5-17);
combining the one or more agent discomfort predictions to generate an aggregated discomfort score (paragraph 430, lines 1-5); and
providing the aggregated discomfort score to a path planning system of the vehicle in order to generate a future path of the vehicle (paragraph 617, lines 1-11).
Regarding claim 2, Moustafa et al discloses the limitations indicated above and further disclose wherein the network input is a machine-learned network input that was learned concurrently with the training of the neural network (paragraph 177, liens 8-11). 
Regarding claim 3, Moustafa et al discloses the limitations indicated above and further disclose wherein combining the one or more agent discomfort predictions comprises one or more of:
determining an measure of central tendency of the agent discomfort predictions, (paragraph 626, lines 13-23);
determining an minimum of the agent discomfort predictions (paragraph 298, lines 1-7);
determining a maximum of the agent discomfort predictions (paragraph 298, lines 1-7); or
processing each agent discomfort prediction using a learned function (paragraph 222, lines 9-14).

Regarding claim 4, Moustafa et al discloses the limitations indicated above and further disclose wherein the network input for a particular surrounding agent comprises a top-down image of the environment centered on the particular surrounding agent (paragraph 621, lines 1-11). 
Regarding claim 5, Moustafa et al discloses the limitations indicated above and further disclose wherein the neural network has been trained using i); training sensor data captured by sensors on-board one or more vehicles operating in the real world (paragraph 234, lines 5-9); and ii) user input identifying a respective comfort level of the vehicles at a plurality of time points during the operation (paragraph 234, lines 24-32).
Regarding claim 6, Moustafa et al discloses the limitations indicated above and further disclose wherein for each surrounding agent:
the network input has been generated by processing the sensor data using a feature extractor (paragraph 176, lines 1-4);
the feature extractor generates the feature data using a proper subset of the sensor data (paragraph 175, lines 1-11); and
the proper subset of the sensor data comprises first data that characterizes one or more particular characteristics of the surrounding agent (paragraph 248, lines 22-25).
Regarding claim 7, Moustafa et al discloses the limitations indicated above and further disclose wherein the neural network has been trained using feature distillation using a second neural network that is configured to process a second network input generated from sensor data captured by one or more sensors on-board the vehicle and to generate a second network output characterizing a level of discomfort of the vehicle (paragraph 177, lines 8-11).
Regarding claim 8, Moustafa et al discloses a system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 
obtaining sensor data characterizing an environment, wherein the sensor data has been captured by one or more sensors on-board a vehicle in the environment (paragraph 184, lines 4-9);
processing, for each of one or more surrounding agents in the environment (paragraph 832, lines 15-20), a network input generated from the sensor data using a neural network to generate an agent discomfort prediction that characterizes a level of discomfort of the agent (paragraph 234, lines 5-17).
combining the one or more agent discomfort predictions to generate an aggregated discomfort score (paragraph 430, lines 1-5); and
providing the aggregated discomfort score to a path planning system of the vehicle in order to generate a future path of the vehicle (paragraph 617, lines 1-11).

Regarding claim 9, Moustafa et al discloses the limitations indicated above and further disclose wherein the network input is a machine-learned network input that was learned concurrently with the training of the neural network (paragraph 177, liens 8-11).
Regarding claim 10, Moustafa et al discloses the limitations indicated above and further disclose wherein combining the one or more agent discomfort predictions comprises one or more of: 
determining an measure of central tendency of the agent discomfort predictions (paragraph 626, lines 13-23);
determining an minimum of the agent discomfort predictions (paragraph 298, lines 1-7);
determining a maximum of the agent discomfort predictions (paragraph 298, lines 1-7); and
processing each agent discomfort prediction using a learned function (paragraph 222, lines 9-14).
Regarding claim 11, Moustafa et al discloses the limitations indicated above and further disclose wherein the network input for a particular surrounding agent comprises a top-down image of the environment centered on the particular surrounding agent (paragraph 621, lines 1-11).  
Regarding claim 12, Moustafa et al discloses the limitations indicated above and further disclose wherein the neural network has been trained using i) training sensor data captured by sensors on-board one or more vehicles operating in the real world (paragraph 234, lines 5-9) and ii) user input identifying a respective comfort level of the vehicles at a plurality of time points during the operation (paragraph 234, lines 24-32). 
Regarding claim 13, Moustafa et al discloses the limitations indicated above and further disclose wherein for each surrounding agent:
the network input has been generated by processing the sensor data using a feature extractor (paragraph 176, lines 1-4);
the feature extractor generates the feature data using a proper subset of the sensor data (paragraph 175, lines 1-11); and
the proper subset of the sensor data comprises first data that characterizes one or more particular characteristics of the surrounding agent (paragraph 248, lines 22-25).
Regarding claim 14, Moustafa et al discloses the limitations indicated above and further disclose wherein the neural network has been trained using feature distillation using a second neural network that is configured to process a second network input generated from sensor data captured by one or more sensors on-board the vehicle and to generate a second network output characterizing a level of discomfort of the vehicle (paragraph 177, lines 8-11). 
Regarding claim 15, Moustafa et al discloses one or more non-transitory computer storage media encoded with computer program instructions that when executed by a plurality of computers cause the plurality of computers to perform operations comprising:
obtaining sensor data characterizing an environment, wherein the sensor data has been captured by one or more sensors on-board a vehicle in the environment (paragraph 184, lines 4-9);
processing, for each of one or more surrounding agents in the environment (paragraph 832, lines 15-20), a network input generated from the sensor data using a neural network to generate an agent discomfort prediction that characterizes a level of discomfort of the agent (paragraph 832, lines 15-20);
combining the one or more agent discomfort predictions to generate an aggregated discomfort score (paragraph 430, lines 1-5); and
providing the aggregated discomfort score to a path planning system of the vehicle in order to generate a future path of the vehicle (paragraph 617, lines 1-11).
Regarding claim 16, Moustafa et al discloses the limitations indicated above and further disclose wherein the network input is a machine-learned network input that was learned concurrently with the training of the neural network (paragraph 177, liens 8-11).
Regarding claim 17, Moustafa et al discloses the limitations indicated above and further disclose wherein combining the one or more agent discomfort predictions comprises one or more of:
determining an measure of central tendency of the agent discomfort predictions (paragraph 626, lines 13-23);
determining an minimum of the agent discomfort predictions (paragraph 298, lines 1-7);
determining a maximum of the agent discomfort predictions (paragraph 298, lines 1-7); or
processing each agent discomfort prediction using a learned function (paragraph 222, lines 9-14).
Regarding claim 18, Moustafa et al discloses the limitations indicated above and further disclose wherein the neural network has been trained using i) training sensor data captured by sensors on-board one or more vehicles operating in the real world (paragraph 234, lines 5-9) and ii) user input identifying a respective comfort level of the vehicles at a plurality of time points during the operation (paragraph 234, lines 24-32).
 Regarding claim 19, Moustafa et al discloses the limitations indicated above and further disclose wherein for each surrounding agent: 
the network input has been generated by processing the sensor data using a feature extractor (paragraph 176, lines 1-4);
the feature extractor generates the feature data using a proper subset of the sensor data (paragraph 175, lines 1-11); and
the proper subset of the sensor data comprises first data that characterizes one or more particular characteristics of the surrounding agent (paragraph 248, lines 22-25).

Regarding claim 20, Moustafa et al discloses the limitations indicated above and further disclose wherein the neural network has been trained using feature distillation using a second neural network that is configured to process a second network input generated from sensor data captured by one or more sensors on-board the vehicle and to generate a second network output characterizing a level of discomfort of the vehicle (paragraph 177, lines 8-11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663